                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL DOCKET NO. 5:19-CR-00022-MOC-DSC


 UNITED STATES OF AMERICA,                        )
                                                  )
                                                  )
                                                  )
 v.                                               )                   ORDER
                                                  )
 GREG E. LINDBERG,                                )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on Defendant’s “Motion for Admission Pro Hac Vice

and Affidavit [for Brandon N. McCarthy]” (document # 59) filed September 9, 2019. For the

reasons set forth therein, the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Max O. Cogburn, Jr.


       SO ORDERED.
                                   Signed: September 10, 2019
